 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made this 3rd day of November,
2017 (the “Effective Date”), by and between Frankly Co., a Delaware corporation
(the “Employer” or “Company”), and Steve Chung, an individual residing at 3921
Durand Drive, San Mateo, CA 94403 (the “Employee”), collectively (the
“Parties”).

 

WHEREAS the Employee has been a senior executive of Frankly Co.

 

AND WHEREAS the Company is extending a new term Employment Agreement
“Agreement”;

 

NOW THEREFORE in consideration of the Consideration and premises and mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by the parties hereto, the
Company and the Employee hereby covenant and agree as follows:

 

1. DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

 

“Agreement” — this Employment Agreement, including the Schedules and Exhibits,
if any, attached hereto, as amended from time to time.

 

“Board of Directors” — the board of directors of Frankly Inc.

 

“Change in Control” – means

 

  (1) A successful “take-over bid” (as defined in the Securities Act (British
Columbia), as amended, or any successor legislation thereto) pursuant to which
the “offeror” beneficially owns in excess of 50% of the issued and outstanding
common shares of the Company;   (2) The issuance to or acquisition by any
person, or group of persons acting jointly or in concert, directly or
indirectly, including through an arrangement or other form of reorganization, of
common shares of the company which in the aggregate total 50% or more of the
then issued and outstanding common shares of the Company;   (3) An arrangement,
merger or other form of reorganization of the Company where the holder of the
outstanding voting securities or interests of Company immediately prior to the
completion of the reorganization will hold 50% or less of the outstanding voting
securities or interests of the continuing entity upon completion of the
arrangement, merger or reorganization; the sale of all or substantially all of
the assets of the Company; or   (4) The liquidation, winding-up or dissolution
of the Company.

 

1

 

 

“Confidential Information” — any and all:

 

(a)  trade secrets concerning the business and affairs of Frankly (including any
and all Confidential Information of Employee’s former employer), product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information); and

 

(b)  proprietary information concerning the business and affairs of Frankly
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and

 

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for Employer containing or based, in whole or in part, on any
information included in the foregoing.

 

“Effective Date” — the date stated in the first paragraph of the Agreement.

 

“Employer” — defined as Frankly Co.

 

“Employee Invention” — any idea, invention, technique, modification, process, or
improvement (whether patentable or not), any industrial design (whether
registrable or not), any mask work, however fixed or encoded, that is suitable
to be fixed, embedded or programmed in a product (whether recordable or not),
and any work of authorship (whether or not copyright protection may be obtained
for it) created, conceived, or developed by Employee, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed publicly to be
conducted by Employer, and any such item created by Employee, either solely or
in conjunction with others, following termination of Employee’s employment with
Employer, that is based upon or uses Confidential Information. The term
“Employee Invention” includes but is not limited to the inventions, techniques,
and specially commissioned works described in Schedule 5.2(b).

 

“Employment Period” — the term of Employee’s employment under this Agreement.

 

“Fiscal Year” — Employer’s fiscal year, as it exists on the Effective Date or as
changed from time to time.

 

“Frankly” – refers collectively to Frankly Inc., Frankly Media LLC and Frankly
Co.

 

“Person” — any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

 

“Proprietary Items” — as defined in Section 5.2(a)(iv).

 

“Salary”— as defined in Section 3.1(a).

 

2

 



 

2. EMPLOYMENT TERMS AND DUTIES

 

2.1 EMPLOYMENT

 

Employer hereby employs Employee, and Employee hereby accepts employment by
Employer, upon the terms and conditions set forth in this Agreement.

 

2.2 TERM

 

Subject to the provisions of Section 4, the term of Employee’s employment under
this Agreement will be two (2) years (the “Employment Period”), beginning on the
Effective Date and ending on the second anniversary of the Effective Date.
Subject to the provisions of Sections 3 and 4 below, this Agreement shall be
automatically renewed for subsequent periods of one (1) year unless either party
provides written notice at least one hundred twenty (120) days prior to the
expiration of the current period of its intention not to renew the Agreement.

 

2.3 DUTIES

 

Subject to the terms set forth herein, the Employee will serve as Chief
Executive Officer (CEO) of Frankly and shall have the ordinary and customary
duties attendant with such title. The Employee will report to the Board of
Directors and the Employee shall serve in an executive capacity and shall
perform such duties and shall devote all of the Employee’s business time,
attention and ability during normal corporate business hours to the discharge of
the duties hereunder and to the faithful and diligent performance of such duties
and the exercise of such powers as may be assigned to or vested in the Employee
by the Board of Directors, such duties to be consistent with his position.

 

2.4 LOCATION

 

During the Employment Period, the Employee shall render his services in San
Francisco, California, or such other place as mutually agreed upon with the
Company.

 

3. EMPLOYMENT COMPENSATION

 

3.1 COMPENSATION PACKAGE

 

Employee’s compensation and any and all other rights of Employee under this
Agreement are included in the following compensation package (the “Compensation
Package”). This Compensation Package shall contain certain financial terms
outlined in Schedule A and conditions addressed below (salary, health care,
Company benefits and life and disability insurance, etc.).

 

(a) Salary. Employee will be paid an annual base salary at the rate set forth in
Schedule A, subject to adjustments as provided below (the “Salary”), payable in
the same manner and on the same payroll schedule in which the Company’s
employees receive payment. The Salary will be reviewed by Frankly Inc.’s
Compensation Committee not less frequently than annually, and may be adjusted
upward from time to time by Frankly Inc.’s Compensation Committee commensurate
with Employee’s performance and duties.

 

3

 



 

(b)  Annual Performance Bonus. Commencing on January 1, 2018, the Employee will
be entitled to participate in Frankly’s Annual Performance Bonus plan. The Board
of Directors will establish certain performance measures each fiscal year that
the Employee and Company will need to achieve and payment will be subject to
Frankly Inc. Board approval.

 

(c)  Employee Retention Plan. Employee will be entitled to participate in the
Frankly’s 2017 Employee Retention Program, subject to Frankly Inc. Board
approval.

 

(d) Employee Incentive Plans. Employee will be entitled to participate in such
other equity, bonus and incentive plans as are generally made available to
Frankly’s other employees, subject to Frankly Inc. Board approval.

 

(e) Benefits. During the Employment Period, the Employee shall be entitled to
the following benefits, programs and arrangements of the Employer in effect
during the Employment Period which are generally available to the executive
employees of Frankly, subject to and on a basis consistent with terms,
conditions and overall administration of such plans, programs and arrangements.

 

(i) Insurance. Employee shall be entitled to participate in all fringe benefit
programs, including health insurance, vision insurance, dental insurance, life
insurance, accident insurance and short and long term disability insurance, as
well as any other similar insurance programs offered by Frankly to individuals
employed in executive positions. It is specifically acknowledged by the Parties
that the premiums for the family health and medical insurance to be provided to
Employee shall be paid for in full by the Employer.

 

(ii) Business Expenses. The Employer shall reimburse the Employee, or provide
him with a Company credit card, for the reasonable amount of hotel, travel,
entertainment and other expenses necessarily incurred by the Employee in the
discharge of his duties for the Employer, subject to the Company’s expense
reimbursement policies.

 

(iii) Idemnification; Insurance Against Liability. Employer will indemnify, save
harmless, and defend Employee, and all of Employee’s heirs and assigns,
(collectively “indemnified parties”) from and against any and all claims,
damages, losses, liabilities, suits, actions, demands, proceedings (whether
legal or administrative) and expenses (including but not limited to reasonable
attorneys’ fees and costs) (collectively, “Losses”) arising out of, resulting
from, or relating to the services Employee provides Employer under this
Agreement, including, without limitation, any claims from or by third parties to
the extent permitted by applicable law of the state of incorporation of Employer
(Delaware at the date hereof) and Employer’s organizational documents; provided
that if it is determined by a non- appealable judicial ruling that Employee
committed any criminal or unlawful acts, Employer will be entitled to recover
from Employee all costs, fees and expenses relating to Losses directly resulting
from Employee’s criminal or unlawful acts. Such claims shall include, but shall
not be limited to, claims based upon trademark, service mark, trade name,
copyright and patent infringement, trademark dilution, tortious interference
with contract or prospective business relations, unfair competition, defamation
or injury to reputation, or other injuries or damage to business. In addition,
the Employer shall promptly pay in advance of final disposition of any action,
suit or proceeding all reasonable expenses incurred by the Employee in
connection with any matter as to which it could reasonably be expected to be
entitled to indemnification hereunder. The Employee hereby undertakes and agrees
to repay to the Employer any advances made pursuant to this Section 3.1(e)(iii)
if and to the extent that it shall ultimately be found that the Employee is not
entitled to be indemnified by the Company for such amounts. The Agreement shall
not affect any indemnification or other rights and benefits afforded to the
Employee by the Employer’s certificate of incorporation or by-laws. The Employer
shall secure an officer’s and director’s liability insurance policy for the
Employee designed to insulate and protect the Employee from personal liability
for claims arising against him through the proper execution of his duties for
the Employer.

 

4

 



 

(iv)   Car Allowance. During the Term of this Agreement, Company will provide
Employee with a car allowance reimbursement of up to $1,500 per month.

 

4. TERMINATION

 

(a)  This Agreement may be terminated by either Party at any time, but if so
terminated for any of the reasons below, the appropriate provisions of
subsection (b) of this Section 4 shall apply.

 

(i) Mutual written agreement between the Employee and the Company at any time;

 

(ii) Employee’s death;

 

(iii) Employee’s disability which renders Employee unable to perform the
essential functions of his job even with reasonable accommodation;

 

(iv) By non-renewal of the existing agreement per section 2.2

 

(v) For Cause. For Cause shall mean a termination by the Company because of any
one of the following events:

 

(A) Employee’s breach of fiduciary duty to Frankly;

 

(B) Any wrongful act or omission by Employee which causes material injury to
Frankly, including material injury to the business reputation of the Frankly;

 

(C) Employee’s fraud;

 

5

 



 

(D) Employee’s material misconduct involving objectively demonstrable
dishonesty;

 

(E) Employee’s refusal to abide by the published policies, procedures, and rules
of Frankly; or

 

(F) Employee’s indictment for, conviction of, or entry of a plea of guilty or no
contest to, (1) a felony, or (2) crime involving moral turpitude;

 

(vi) Employee’s Resignation Without “Good Reason”. “Good Reason” shall mean:

 

(A) when any Frankly entity, without Employee’s written consent does one or more
of the following: (1) reduces Employee’s total compensation by more than 10%;
(2) changes Employee’s title and level of authority or responsibilities (for
avoidance of doubt, in the case where Frankly remains a separate and independent
operating entity, title change is permissible as long as the position has an
equivalent level of authority or responsibility); (3) relocates Employee’s
principal workplace by more than 30 miles from San Francisco, California without
mutual agreement; or (4) enters into a Change of Control and thereafter Frankly
(or any successor) fails to provide Employee with employee benefits that are
similar to those provided to Employee as of the date hereof, (B) Employee
provides written notice to the Company of any such action within sixty (60) days
of the date on which such action and provides the Company with thirty (30) days
to remedy such action (the “Cure Period”); (C) the Company or applicable Frankly
entity fails to remedy such action within the Cure Period; and (D) Employee
resigns within ten (10) days of the expiration of the Cure Period. Good Reason
shall not include any insubstantial action that (1) is not taken in bad faith,
and (2) is remedied by the Company or applicable Frankly entity within the Cure
Period.

 

(vii) Employee’s resignation with Good Reason; or

 

(viii) “Without Cause”. “Without Cause” shall mean any termination of employment
by the Company which is not defined in subsections (i) through

(vi) above.

 

(b)  Company’s Post-Termination Obligations

 

(i) If this Agreement terminates for any of the reasons set forth in Sections
4(a)(v) and 4(a)(vi) above, then the Company will pay Employee all accrued but
unpaid wages, based on Employee’s then current Salary, through the termination
date. All of Employee’s unvested Frankly equity awards shall forfeit.

 

6

 



 

(ii) If this Agreement terminates for any of the reasons set forth in Sections
4(a)(vii) or (viii), then the Company will pay Employee: (A) all accrued but
unpaid wages through the termination date, based on Employee’s then current
Salary (B) separation pay equal to eighteen (18) months of Employee’s then
current Salary, divided and paid in separate equal monthly installments over a
period of eighteen (18) months, and (C) an amount sufficient to cover the COBRA
premiums necessary for Employee to continue coverage under the Company’s group
health plan for the eighteen (18) month period immediately following Employee’s
termination date; provided, that the Employee is then eligible to continue
participation under the Company’s group health plan pursuant to a timely made
COBRA election made by Employee to continue such coverage; provided further,
that, the Company shall not be required to make more than the maximum number of
payments allowed under COBRA, (D) (i) In the event this Agreement is terminated
Without Cause or for Good Reason: Pro-rata vesting will apply to all of
Employee’s outstanding Frankly equity awards through the end of the 18-month
severance period, provided that any equity awards with performance conditions
will be prorated for active employment, with final payment to be made consistent
with the terms of the performance plan and the value to be adjusted for actual
performance, (ii) In the event there is a Change of Control and, within twelve
(12) months thereafter, this Agreement is terminated Without Cause or For Good
Reason: Accelerated vesting will apply to all of Employee’s outstanding Frankly
equity awards, provided that performance based awards to vest 100%, although
final payout to be made in line with the terms of the performance plan design;
(E) Payments due under subsections 4(b)(ii)(B) and (C) are collectively referred
to as the “Separation Payment”. Each installment of the Separation Payment shall
be paid on the first business day of each month for the applicable number of
months specified above, beginning with the first such date that is at least
thirty (30) days after the date of Employee’s termination.

 

(c)  Compliance with Section 409A

 

(i) General. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Employee or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not comply, it shall promptly advise
the other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Employee and on the Company).
Notwithstanding the foregoing, the Company does not make any representation to
the Employee that the payments or benefits provided under this Agreement are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless the Employee
or any beneficiary of the Employee for any tax, additional tax, interest or
penalties that the Employee or any beneficiary of the Employee may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A.

 

7

 

 



(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s services
hereunder shall be made unless and until the Employee incurs a “separation from
service” within the meaning of Section 409A.

 

(iii) 6 Month Delay for Specified Employee.

 

(A) If the Employee is a “specified employee”, then no payment or benefit that
is payable on account of the “separation from service”, as that term is defined
for purposes of Section 409A, shall be made before the date that is six months
after the Employee’s “separation from service” (or, if earlier, the date of the
Employee’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

(B) For purposes of this provision, the Employee shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

(iv) No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(v) Treatment of Each Installment as a Separate Payment and Timing of Payments.
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Employee is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. Whenever
a payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

8

 



 

(vi) Taxable Reimbursements and In-Kind Benefits.

 

(A) Any reimbursements by the Company to the Employee of any eligible expenses
under this Agreement that are not excludable from the Employee’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Employee
following the year in which the expense was incurred.

 

(B) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Employee, during any taxable year of the Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Employee (except for any life-term
or other aggregate limitation applicable to medical expenses).

 

(C) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

 

5. NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

 

5.1 ACKNOWLEDGMENTS BY THE EMPLOYEE

 

The Employee acknowledges that (a) during the Employment Period and as a part of
his employment, Employee will be afforded access to Confidential Information;
(b) public disclosure of such Confidential Information could have an adverse
effect on Frankly and its business; (c) because Employee possesses substantial
technical and business expertise and skill with respect to Frankly’s business,
Employer desires to obtain exclusive ownership of each Employee Invention,
Employee trade secrets, and the Parties agree that Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention; (d) Employer has required that Employee make the
covenants in this Section 5 as a condition of Employee’s employment with the
Company; and (e) the provisions of this Section 5 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and to
provide Employer with exclusive ownership of all Employee Inventions.

 

5.2 AGREEMENTS OF THE EMPLOYEE

 

In consideration of the compensation and benefits to be paid or provided to
Employee by Employer under this Agreement, Employee covenants as follows:

 

(a) Confidentiality

 

(i) During and following the Employment Period, Employee will hold in confidence
all Confidential Information and will not disclose it to any person except with
the specific prior written consent of Frankly or except as otherwise expressly
permitted by the terms of this Agreement.

 

9

 



 

(ii) Any trade secrets of Frankly will be entitled to all of the protections and
benefits under applicable law. If any information that Frankly deems to be a
trade secret is found by a court of competent jurisdiction not to be a trade
secret for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The Employee
hereby waives any requirement that Employer submits proof of the economic value
of any trade secret or posts a bond or other security.

 

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that Employee demonstrates was or became generally
available to the public other than as a result of a disclosure by Employee.

 

(iv) Employee will not remove from Employer’s premises (except to the extent
such removal is for purposes of the performance of Employee’s duties at home or
while traveling, or except as otherwise specifically authorized by Employer) any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”). Employee recognizes that, as between Frankly and Employee,
all of the Proprietary Items, whether or not developed by Employee, are the
exclusive property of Frankly. Upon termination of this Agreement by either
party, or upon the request of Employer during the Employment Period, Employee
will return to Employer all of the Proprietary Items in Employee’s possession or
subject to Employee’s control, and Employee shall not retain any copies,
abstracts, sketches, or other physical embodiment of any of the Proprietary
Items.

 

(b) Employee Inventions. Subject to the provisions of California Labor Code
Section 2870, each Employee Invention will belong exclusively to Employer. The
Employee acknowledges that all of Employee’s writing, works of authorship,
specially commissioned works listed in Schedule 5.2(b), and other Employee
Inventions are works made for hire and the property of Employer, including any
copyrights, patents, or other intellectual property rights pertaining thereto.
If it is determined that any such works are not works made for hire, Employee
hereby assigns to Employer all of Employee’s right, title, and interest,
including all rights of copyright, patent, and other intellectual property
rights, to or in such Employee Inventions. The Employee covenants that he will
promptly:

 

(i) disclose to Employer in writing any Employee Invention;

 

(ii) assign to Employer or to a party designated by Employer, at Employer’s
request and without additional compensation, all of Employee’s rights to
Employee Inventions for the United States and all foreign jurisdictions;

 

(iii) execute and deliver to Employer such applications, assignments, and other
documents as Employer may request in order to apply for and obtain patents or
other registrations with respect to any Employee Invention in the United States
and any foreign jurisdictions;

 

10

 



 

(iv) sign all other papers necessary to carry out the above obligations;and

 

(v) give testimony and render any other assistance but without expenset o
Employee in support of Employer’s rights to any Employee Invention.

 

5.3 DISPUTES OR CONTROVERSIES

 

The Employee recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by Employer,
Employee, and their respective attorneys and experts, who will agree, in advance
and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.



 

6. NON-COMPETITION AND NON-INTERFERENCE

 

6.1 ACKNOWLEDGMENTS BY THE EMPLOYEE

 

The Employee acknowledges that: (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual in character; (b) Employer competes with other businesses in the
digital content management for local broadcaster space; and (c) the provisions
of this Section 6 are reasonable and necessary to protect Employer’s business
and will not result in any undue hardship to Employee.

 

6.2 COVENANTS OF THE EMPLOYEE

 

In consideration of the acknowledgments by Employee, and in consideration of the
compensation and benefits to be paid or provided to Employee by Employer,
Employee covenants that he will not, directly or indirectly:

 

(a) during the Employment Period and for a period of two (2) years after
termination of the Agreement engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend Employee’s name or any similar name to, lend Employee’s credit to or render
services or advice to, any business whose products or activities directly
compete in whole or in material part with the products or activities of Frankly;

 

(b)  whether for Employee’s own account or for the account of any other person,
at any time during the Employment Period and for two (2) years following
termination of the Agreement, solicit business of the same or similar type being
carried on by Frankly, from any person known by Employee to have been a
customer, client, prime contractor, subcontractor or strategic partner of
Frankly during the Employment Period, where the Employee had personal contact
with such person or entity, or learned of such person or entity, during and by
reason of Employee’s employment with Employer;

 

11

 



 

(c)   whether for Employee’s own account or the account of any other person
(i) at any time during the Employment Period and for two (2) years following
termination of the Agreement, solicit, employ, or otherwise engage as an
employee, independent contractor, or otherwise, any person who is or was an
employee or contractor of Frankly at any time during the Employment Period or in
any manner induce or attempt to induce any employee or contractor of Frankly to
terminate his employment or consultancy with Frankly; or (ii) at any time during
the Employment Period and for two2 years following termination of the Agreement,
interfere with Frankly’s relationship with any person, including any person who
at any time during the Employment Period was an employee, contractor (prime or
sub-), supplier, or customer of Frankly; or

 

(d)  at any time during or after the Employment Period, disparage Frankly or any
of its shareholders, directors, officers, employees, or agents. Similarly, at no
time during or after the Employment Period will Frankly disparage the Employee.

 

If any covenant in this Section 6.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against Employee.

 

The period of time applicable to any covenant in this Section 6.2 will be
extended by the duration of any violation by Employee of such covenant.

 

7. GENERAL PROVISIONS

 

7.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

 

Employee acknowledges that the injury that would be suffered by Frankly as a
result of a breach of the provisions of this Agreement (including any provision
of Sections 5 and 6) would be irreparable and that an award of monetary damages
to Frankly for such a breach would be an inadequate remedy. Consequently,
Frankly will have the right, in addition to any other rights it may have, to
seek injunctive relief to restrain any breach or threatened breach or otherwise
to specifically enforce any provision of this Agreement, and Frankly will not be
obligated to post bond or other security in seeking such relief. Without
limiting Frankly’s rights under this Section 7 or any other remedies of Frankly,
if Employee breaches any of the provisions of Section 5 or 6, Frankly will have
the right to cease making any payments otherwise due to Employee under this
Agreement until such breach has been remedied or cured.

 

7.2 COVENANTS OF SECTIONS 5 AND 6 ARE ESSENTIAL AND INDEPENDENT COVENANTS

 

The covenants by Employee in Sections 5 and 6 are essential elements of this
Agreement, and without Employee’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed the Employee.
Employer and Employee have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Employer.

 

12

 



 

The Employee’s covenants in Sections 5 and 6 are independent covenants and the
existence of any claim by Employee against Employer under this Agreement or
otherwise or against Employer will not excuse Employee’s breach of any covenant
in Section 5 or 6.

 

If Employee’s employment hereunder expires or is terminated, this Agreement will
continue in full force and effect as is necessary or appropriate to enforce the
covenants and agreements of Employee in Sections 5 and 6.

 

7.3 REPRESENTATIONS AND WARRANTIES BY THE EMPLOYEE

 

Employee represents and warrants to Employer that the execution and delivery by
Employee of this Agreement do not, and the performance by Employee of Employee’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to Frankly; or (b)
conflict with, result in the breach of any provisions of or the termination of,
or constitute a default under, any agreement to which Employee is a party or by
which Employee is or may be bound.

 

7.4 WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

 

7.5 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

 

This Agreement shall inure to the benefit of, and shall be binding upon (without
any further action by Employee required), the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred. The duties and covenants of
Employee under this Agreement, being personal, may not be delegated.

 

7.6 NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by certified or
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers or to such other addresses and facsimile numbers as a party may
designate by notice to the other parties.

 

13

 



 

7.7 ENTIRE AGREEMENT; AMENDMENTS

 

This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the Parties hereto. This Agreement may
not be amended orally, but only by an agreement in writing signed by the Parties
hereto.

 

7.8 CHOICE OF LAW; FORUM; LEGAL FEES

 

This Agreement shall be construed according to the laws of the United States of
America and the State of California, without regard to its conflicts of laws
principles. Both Parties hereby expressly consent to the personal jurisdiction
of the State and Federal Courts located in the City of San Francisco in any
legal action filed by either party arising from or related to this Agreement. In
any legal action brought by either party to enforce the terms of this Agreement,
the prevailing party shall be entitled to recover from the non-prevailing party
the cost of such action, including reasonable attorneys’ fees.

 

7.9 SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

7.10 SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

7.11 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

14

 

 



7.12 TAXES

 

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Employee or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.

 

7.13 RIGHT TO CONSULT WITH COUNSEL; NO DRAFTING PARTY

 

The Employee acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of his own choosing, and, given this, the Employee agrees that the obligations
created hereby are not unreasonable. The Employee acknowledges that he has had
an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

 

7.14 DAMAGES

 

Nothing contained herein shall be construed to prevent the Company or the
Employee from seeking and recovering from the other damages sustained by either
or both of them as a result of its or his breach of any term or provision of
this Agreement.

 

7.15 WAIVER OF JURY TRIAL

 

The Employee hereby knowingly, voluntarily and intentionally waives any right
that the Employee may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under or in connection with this Agreement and any
agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.

 

7.16 NO THIRD PARTY BENEFICIARY

 

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

15

 



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

  FRANKLY CO.         By: /s/ Michael Munoz   Name: Michael Munoz   Title:
Controller

 

 

EMPLOYEE

      /s/ Steve Chung   Steve Chung

 



16

 





 

SHEDULE A COMPENSATION TERMS

 

The following schedule outlines the compensation opportunities for the Employee
as defined in Article 3 of the Agreement. This schedule forms part of the entire
Agreement.

 

Employment Agreement Compensation Terms for the CEO     3.1 (a) Base Salary
US$360,000 per year, increasing to $400,000 per year upon the completion of a
sale, merger or third-party investment in Frankly Inc. in excess of $5 million,
subject to adjustments as provided in the Agreement (the “Salary”).     3.1 (b)
Annual Performance Bonus 0% of Base Salary in 2017 to account for participation
in Employee Retention Plan. Commencing January 1, 2018, Employee will be
entitled to participate in Frankly’s Annual Performance Bonus plan. The Employee
may earn a Performance Bonus at Target of 50% of Base Salary to a maximum of
100% of Employee’s Salary, with performance measures to be established by
Frankly Inc.’s Board of Directors.     3.1 (c) Employee Retention Plan

Employee will be entitled to participate in Frankly’s 2017 Employee Retention
Program, subject to Frankly Inc. Board approval.

 

The CEO Target is from 54% of Base Salary to a Maximum of 100% of Base Salary.

 

The Employee Retention Plan (ERP) will be evaluated based on 3 performance
categories, including completion of a strategic investment or acquisition,
business performance and Employee remaining with the company through the
completion of the strategic review process.

 

Employee will receive the ERP award in Frankly Inc. RSUs valued at $CAD 2.52
each or cash, at Company’s discretion.

    3.1 (d) Employee Incentive Plans Employee eligible to participate in the
equity plan (Stock Options, RSUs, PSUs, DSUs).

 



17

 



 

 